Filed 5/17/21 P. v. Darnell CA2/6

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE OF THE STATE                                      2d Crim. No. B307437
 OF CALIFORNIA,                                            (Super. Ct. No. 20PT-00392)
                                                            (San Luis Obispo County)
      Plaintiff and Respondent,

 v.

 EDWARD DARNELL,

      Defendant and Appellant.



      Edward Darnell appeals the trial court’s order
recommitting him for treatment as a mentally disordered
offender (MDO; Pen. Code,1 §§ 2970, 2972). Appellant contends,
and the People concede, that the evidence is insufficient to
support the finding that appellant represents a substantial
danger of physical harm to others by reason of a severe mental
disorder, as set forth in section 2972, subdivision (c). Although
the People presented expert opinion testimony on this issue, the


       All statutory references are to the Penal Code unless
         1

otherwise stated.
expert did not personally interview or observe appellant and her
testimony was not supported by any other admissible evidence in
the record. The People also correctly concede that the court
prejudicially erred in allowing the expert to repeatedly convey
case-specific hearsay in violation of People v. Sanchez (2016) 63
Cal.4th 665 (Sanchez). Accordingly, we reverse and remand for
further proceedings.
            FACTS AND PROCEDURAL HISTORY
      Appellant was first committed as an MDO in 2015. In June
2020, the People filed a petition to recommit appellant as an
MDO pursuant to section 2970. Appellant waived his right to a
jury trial.
      Dr. Brandi Mathews, a forensic psychologist at Atascadero
State Hospital (ASH), testified on behalf of the People. Since
2015, Dr. Mathews had evaluated appellant’s case annually to
determine if he met the MDO criteria. The doctor had never
personally interviewed appellant because he refused to
participate. In conducting her most recent evaluation Dr.
Mathews reviewed appellant’s probation report, his ASH chart
documenting his daily behavior, and his prior MDO evaluations.
The doctor also spoke with appellant’s treating psychiatrist in
January 2020 and reviewed the psychiatrist’s evaluations of
appellant.
      Dr. Mathews opined that appellant met the criteria for
recommitment as an MDO. The doctor concluded that appellant
currently suffered from a severe mental disorder, i.e.,
schizoaffective order, bipolar type. Based on her review of
appellant’s records, Dr. Mathews testified that appellant
exhibited symptoms of auditory hallucinations, made paranoid
and grandiose delusional statements, and had a history of
disorganized thinking and manic and depressive episodes. The
doctor also opined that appellant’s severe mental disorder was



                               2
not in remission and could not be kept in remission without
treatment. She based these opinions on her review of appellant’s
records, which indicated that he continued to display overt signs
and symptoms of his disorder and had been subject to an
involuntary medication order since his initial commitment.
        Dr. Mathews further opined that appellant represented a
substantial danger of physical harm to others by reason of his
severe mental disorder. The doctor based this opinion on her
knowledge of appellant “over the last five years,” her “review of
all of his records,” and “consultations with his treatment
psychiatrist over the last few years.”
       On cross-examination, Dr. Mathews acknowledged that
none of her opinions were based on her personal observations of
appellant. She also acknowledged that her testimony about
appellant’s symptoms was based entirely on her review of his
records, none of which were offered into evidence.
       At the conclusion of the hearing, appellant asserted that
the prosecution had failed to meet its burden of proving that
appellant qualified for recommitment as an MDO because Dr.
Mathew’s opinions were based entirely on multiple hearsay
statements that were not independently proven by competent
evidence. In concluding otherwise, the trial court reasoned that
“Dr. Mathews was able to testify to what she reviewed in the
records” and that her testimony “did not involve specific facts, but
rather relying on her experts in her field, and she is certainly
qualified as an expert in the field.”
                            DISCUSSION
        Appellant contends that his MDO recommitment order
must be reversed because the evidence is insufficient to support
the finding that he represents a substantial danger of physical
harm to others by reason of his severe mental disorder.
Appellant further claims that the court prejudicially erred in



                                 3
repeatedly allowing Dr. Mathews to testify to case-specific
hearsay in violation of Sanchez, supra, 63 Cal.4th 665. The
People correctly concede both points.
       “[A] prisoner adjudicated to be [an MDO] may be civilly
committed during and after parole if certain conditions are met.
(See §§ 2962, 2966.) The People, represented by the district
attorney, may file a petition for the MDO’s continued involuntary
treatment for a period of one year. (§§ 2970, 2972, subds. (a)-(c).)
Thereafter, the district attorney may petition to extend that
commitment in one-year increments. (§ 2972, subd. (e).)” (People
v. Allen (2007) 42 Cal.4th 91, 94.) To obtain such an extension,
the People must prove beyond a reasonable doubt that (1) the
defendant continues to have a severe mental disorder; (2) the
defendant’s severe mental disorder is not in remission or cannot
be kept in remission without treatment; and (3) because of his or
her severe mental disorder, the defendant continues to represent
a substantial danger of physical harm to others. (§ 2972, subd.
(c).)
       “In considering the sufficiency of the evidence to support
MDO findings, an appellate court must determine whether, on
the whole record, a rational trier of fact could have found that
defendant is an MDO beyond a reasonable doubt, considering all
the evidence in the light which is most favorable to the People,
and drawing all inferences the trier could reasonably have made
to support the finding. [Citation.]” (People v. Clark (2000) 82
Cal.App.4th 1072, 1082.)
       A single opinion by a psychiatric expert that a person is
currently dangerous due to a severe mental disorder can
constitute substantial evidence to support the extension of an
MDO commitment. (See People v. Bowers (2006) 145 Cal.App.4th
870, 879; People v. Zapisek (2007) 147 Cal.App.4th 1151, 1165.)
An expert’s testimony in civil commitment cases on a person’s



                                 4
dangerousness or likely dangerousness may be the only evidence
available on the issue. (People v. Ward (1999) 71 Cal.App.4th
368, 374.) However, “[e]xpert opinion testimony constitutes
substantial evidence only if based on conclusions or assumptions
supported by evidence in the record. Opinion testimony which is
conjectural or speculative ‘cannot rise to the dignity of
substantial evidence.’” (Roddenberry v. Roddenberry (1996) 44
Cal.App.4th 634, 651.) “‘Like a house built on sand, the expert’s
opinion is no better than the facts on which it is based.’
[Citation.]” (People v. Gardeley (1996) 14 Cal.4th 605, 618,
overruled on another ground in Sanchez, supra, 63 Cal.4th at
p. 686, fn. 13.)
         Moreover, an expert witness testifying at an MDO hearing
cannot “relate as true case-specific facts asserted in hearsay
statements, unless they are independently proven by competent
evidence or are covered by a hearsay exception.” (Sanchez, supra,
63 Cal.4th at p. 686; see also People v. Bona (2017) 15
Cal.App.5th 511, 520 [recognizing that Sanchez applies in MDO
proceedings].) Accordingly, an expert “is generally not permitted
. . . to supply case-specific facts about which he [or she] has no
personal knowledge.” (Sanchez, at p. 676.) Case-specific facts
are “those relating to the particular events and participants
alleged to have been involved in the case being tried.” (Ibid.) An
expert, however, “may still rely on hearsay in forming an opinion
and may tell [the trier of fact] in general terms that he [or she]
did so.” (Id. at p. 685.)
         Dr. Mathew’s opinion testimony that appellant currently
represents a substantial danger of physical harm to others by
reason of his severe mental disorder was based entirely upon her
review of appellant’s records and her consultation with his
treating psychiatrist six months prior to the hearing. The doctor
never observed or interviewed appellant and none of the



                                5
documents supporting her opinion were offered into evidence. As
the People concede, the opinion is thus insufficient to support the
finding that appellant is currently dangerous as set forth in
section 2972, subdivision (c).
      We also accept the People’s concession that the trial court
erred in repeatedly allowing Dr. Mathews, over appellant’s
objections, to testify to case-specific hearsay in violation of
Sanchez. For example, Dr. Mathews provided detailed testimony
regarding the symptoms of appellant’s mental disorder and
conveyed that appellant was subject to an involuntary medication
order. The court plainly erred in allowing this testimony, which
was neither based on the doctor’s own observations nor supported
by any other competent evidence in the record. (Sanchez, supra,
63 Cal.4th at p. 686.) Because there is no other evidence to
support Dr. Mathew’s testimony, the error is prejudicial and the
MDO recommitment order must be reversed.
                            DISPOSITION
      The MDO recommitment order is reversed and the matter
is remanded to the trial court for further proceedings.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



      GILBERT, P. J.                TANGEMAN, J.




                                6
                   Dodie A. Harman, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and Eric J. Kohm, Deputy Attorney
General, for Plaintiff and Respondent.